DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite generating, displaying, receiving, setting, transmitting and indicating limitations, which falls into the abstract idea groupings of (a) mathematical concepts-**mathematical relationships mathematical formulas or equations  mathematical calculations** (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** and (c) mental processes—concepts performed in the human mind- (including an observation, evaluation, judgment, opinion).

	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “furniture item, user device, furniture item communication devices, beacons, server, processor, memory, electronic device”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (furniture item communication devices, user device, beacons, server, processor, memory, electronic device)
iv. Generally linking the use of the judicial exception to a particular technological environment or field of use, -(furniture item)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a 
While the dependent claims recite: 2-first computing device; 4-a first computing device; 5-tag;19-sensor, signals; 20-a first client device, these elements do not remedy the deficiencies. The remaining dependent claims further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-20 are not patent eligible.	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baker U.S. Pre-Grant Publication No. 2017/0364835 A1 in view of Enholm U.S. Pre-Grant Publication No. 2012/0089722.
As per Claims 1 and 15, Baker teaches 
generating a map of a plurality of furniture items based on determined physical position information of the plurality of furniture items in the area (see para. 37);

receiving a request to reserve one or more of the plurality of furniture items (see para. 40);
setting status information in a reservation record associated with the one or more furniture items to a reserved status (see para. 38); and 
Baker does not explicitly teach the limitation taught by Enholm 
indicating, by an electronic device at the one or more furniture items, the reserved status (see para. 35). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Baker to include the teachings od Enholm to apprise a user of an actual status of a reservable resource.
Claims 2-14, 16-17 and 18-20 are not rejected by the prior art of record. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628